DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO REMARKS/AMENDMENTS
Applicant’s reply filed November 8, 2021 has been entered and is considered herein.  
In particular, the rejection of claims 4 and 6 under 35 USC 112(b) is withdrawn in view of the amendment to delete the recitations of broad and narrow limitations or ranges within the same claim.
With regard to the rejection of claims 11-14 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to cancel claims 11 and 12 and delete the recitation of “prevention” from claims 13 and 14.
Accordingly, since all rejections have been overcome by amendment, the claims are allowable.

Status of the Claims
Currently, claims 1-8 and 13-19 are pending in the instant application.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds are novel and non-obvious over the prior art because of the particular structure required by the claimed formulae, included the central imidazolquinoline ring system, as well as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-8 and 13-19 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699